PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re of
Patent No. 10,932,853
Issue Date: March 02, 2021
Application No. 16/521,991
Filed: July 25, 2019
Attorney Docket No.  17713.0001US15
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the request for refund filed December 09, 2020.

The request is DISMISSED.

Applicant filed the above request for refund of $2,070.00 and states “The U.S. Patent Office did not produce a first office action within one year of filing specifically by July 25, 2020, for this Track 1 application”.
 
A review of the Office records for the above-identified application show that a request for 
Track 1 Prioritized Examination was filed on July 25, 2019, along with the required fees for the   Request for Prioritized Examination ($2,000.00) and Processing Fee ($70.00).  

The Request for Prioritized Examination was granted on September 10, 2019.  The Office issued a first action on November 10, 2020 and a Notice of Allowance was mailed on December 28, 2020, both of which were well within the average 12-month goal. (MPEP 708.02(b)II)   

MPEP 708.02(b)(II) states:

Under prioritized examination, an application will be accorded special status until a final disposition is reached in the application. The goal for handling applications under prioritized examination is to provide, on average, a final disposition within twelve months of prioritized status being granted.

MPEP 607.02 which states:

Under 35 U.S.C. 42(d) and 37 CFR 1.26, the Office may refund: (1) a fee paid by mistake (e.g., fee paid when no fee is required); or (2) any fee paid in excess of the amount of fee that is required. See Ex parte Grady, 59 USPQ 276, 277 (Comm’r Pat. 1943) (the statutory authorization for the refund of fees under the “by mistake” clause is applicable only to a mistake relating to the fee payment).

When an applicant or patentee takes an action “by mistake” (e.g., files an application or maintains a patent in force “by mistake”), the submission of fees required to take that action (e.g., a filing fee submitted with such application or a maintenance fee submitted for such patent) is not a “fee paid by mistake” within the meaning of 35 U.S.C. 42(d).

37 CFR 1.26(a) also states:

“The Director may refund any fee paid by mistake or in excess of that required. A change of purpose after the payment of a fee, such as when a party desires to withdraw a patent filing for which the fee was paid, including an application, an appeal, or a request for an oral hearing, will not entitle a party to a refund of such fee.” 

In view of the above, the request for refund is dismissed as the petition fee was not paid “by mistake,” applicant submitted a request for Track 1 Request for Prioritized Examination under 37 CFR 1.102(e), which was granted September 10, 2019.  A change of purpose after the payment of a fee does not entitle a party to a refund of such fee.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.  	



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions